                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


GREGORY HUMPHREY,

              Plaintiff,

                                                         CV 119-006


MICHAEL ALLEN,CO II Officer, and
RYAN MOSES,CO II Officer,

              Defendants.



                                        ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 14.) Although nothing in Plaintiffs objections undermines the Magistrate Judge's

recommendations, the Court will briefly address one of Plaintiffs arguments. In his

objections. Plaintiff contends for the first time Defendants intentionally left the deadbolts

unlocked on the cells of the inmates who attacked him. (Id. at 1.) While courts have the

discretion to consider novel evidence, factual claims, and legal argument raised for the first

time in an objection to an R&R,they are under no obligation to do so. Frone v. JP Morgan

Chase & Co., 695 F. App'x 468, 472 (11th Cir. 2017)(concluding district judge has broad

discretion in considering argument not presented to magistrate judge); Williams v. McNeil,

557 F.3d 1287, 1292(11th Cir. 2009)(same). The Court declines to do so here.
       However, even if the Court were to consider the new information, it fails to

undermine the Magistrate Judge's R&R. Plaintiffs new allegation is conclusory and

inconsistent with the allegations in his complaint, which indicate Defendants were

responsible for securing the unit and merely failed to do so. (See doc. no. 1, p. 5.)

Moreover, even if Plaintiffs new information was sufficient to state an arguable deliberate

indifference claim, his complaint would still be subject to dismissal for failure to exhaust

administrative remedies, as found in the Magistrate Judge's R&R. (Doc. no. 9, pp. 4-7.)

       Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DISMISSES Plaintiffs

complaint for failure to state a claim upon which relief may be granted, and CLOSES this

civil action.


         SO ORDERED this /^^day of April, 2019, at Augusta, Georgia.


                                          J. RAND^HALL,CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
